DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensor on a compartment door, where the compartment houses the dispenser mechanism and is part of the seat as claimed in claim 6 must be shown or the feature(s) canceled from the claim(s).  It should be noted that the Examiner could not find a drawing that shows a configuration with the sensor on the compartment door when the compartment door is part of the toilet seat and not part of an external dispenser mechanism. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 11 is objected to because of the following informalities:  before the phrase “a power source”, the phrase –further comprising—should be added.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “comprised” should be replaced with –comprising--.
Claim 20 is objected to because of the following informalities: “operable” should be replaced with –operably--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 14 and 15, the claims are directed to a method but positively recite structural limitations; accordingly, it is unclear whether the claim is protecting a method or apparatus. See MPEP 2173.05(p) which states “a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 11 and 14 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3,801,999 (hereinafter McNally) in view of US Patent 8,776,278 (hereinafter Dorra).
Regarding claim 1, McNally shows a toilet seat (10), comprising a top surface (“upper surface”) and a first opening (100) on the top surface; a dispenser mechanism (15); a compartment (30) that houses the dispenser mechanism; a compartment door (31); a flow way (11) operably connected to the first opening; and wherein the toilet seat is capable of being operably connected to a toilet (see hinge coupling in fig. 4). McNally fails to show the dispenser capable of receiving power from a power source. Attention is turned to Dorra which shows a dispenser mechanism coupled to a power source to automate the dispenser (col. 10, ln. 59 – 62). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of McNally to be capable of receiving power from a power source to automate the dispenser as is known in the art and evidenced by the teachings of Dorra mentioned above.
McNally fails to show the flow way comprises a first nozzle. Attention is turned to Dorra which shows a flow way having a nozzle (118) coupled to an opening (25) in a toilet seat surface. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a nozzle operably connected to the opening of McNally to provide greater spray coverage when dispensing fluid as is well-known in the art and evidenced by the teachings of Dorra (see for example fig. 5A). Such a modification would be an improvement upon the device of McNally by providing more even coverage of the fluid dispensed to better clean the surface of the toilet seat.
McNally fails to show a sensor capable of communicating with the dispenser mechanism. Attention is again turned to Dorra which teaches it is known to include a sensor for causing activation of a dispensing mechanism (col. 9, ln. 50 – 52). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a sensor capable of communicating with the dispenser mechanism of McNally to automatically dispense the fluid upon detection of a user as evidenced by the teachings of Dorra mentioned above. Such a modification would be an improvement over the device of McNally by ensuring that only an appropriate amount of fluid is dispensed to prevent over-dispensing. 
Regarding claim 2, McNally shows the toilet seat further comprises a fluid container (23) capable of storing fluid.
Regarding claim 3, McNally shows the flow way further comprises a first internal tubing member (11) operably connected to the first nozzle as modified in view of Dorra above.
Regarding claim 4, McNally shows the toilet seat further comprises a second opening (100) on the top surface, wherein the flow way further comprises a second nozzle operably connected to the second opening as modified in view of Dorra above.
Regarding claim 5, under the modification set forth above in view of Dorra, the combination shows the flow way further comprises a second internal tubing member operably connected to the second nozzle (see Dorra fig. 6).
Regarding claim 6, the combination of McNally in view of Dorra fails to show the sensor is located on the compartment door. Applicant has not disclosed that locating the sensor on the compartment door solves any stated problem. One of ordinary skill in the art would expect a proximity sensor to operate equally well on any exposed surface of the device, and thus to select the compartment door falls well within the purview of the invention as a matter of design choice. See MPEP 2144.04 (VI)(C). The rearrangement of parts that does not alter the operation of the device is an obvious matter of design choice (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 7, McNally shows the toilet seat is designed to be cleaned without the use of a lid that covers the toilet seat during the cleaning process (no lid is shown on the device).
Regarding claim 8, McNally shows the dispenser mechanism is capable of influencing the dispensation of fluid out of the fluid container (col. 1, ln. 63 – col. 2, ln. 5; col. 2, ln. 47 – 55).
Regarding claim 9, McNally shows the fluid container (23) is replaceable (col. 2, ln. 20 – 24).
Regarding claim 10, McNally shows the toilet seat further comprises a first side surface (left side in fig. 1) and a second side surface (right side in fig. 1), wherein the compartment door (31) is located on one of the said side surfaces (fig. 1).
Regarding claim 11, under the modification set forth above, Dorra shows a power source capable of supplying power to the dispenser mechanism (col. 10, ln. 59 – 62).
Regarding claim 14, McNally shows a method of a using a toilet seat (10), wherein the toilet seat comprises a top surface (“upper surface”) and a first opening (100) on the top surface; a dispenser mechanism (15) a compartment (30) that houses the dispenser mechanism; a compartment door (31); a flow way (11) operably connected to the first opening; and wherein the toilet seat is capable of being operably connected to a toilet (see hinge coupling in fig. 4). McNally fails to show the dispenser capable of receiving power from a power source. Attention is turned to Dorra which shows a dispenser mechanism coupled to a power source to automate the dispenser (col. 10, ln. 59 – 62). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of McNally to be capable of receiving power from a power source to automate the dispenser as is known in the art and evidenced by the teachings of Dorra mentioned above.
McNally fails to show the flow way comprises a first nozzle. Attention is turned to Dorra which shows a flow way having a nozzle (118) coupled to an opening (25) in a toilet seat surface. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a nozzle operably connected to the opening of McNally to provide greater spray coverage when dispensing fluid as is well-known in the art and evidenced by the teachings of Dorra (see for example fig. 5A). Such a modification would be an improvement upon the device of McNally by providing more even coverage of the fluid dispensed to better clean the surface of the toilet seat.
McNally fails to show a sensor capable of communicating with the dispenser mechanism. Attention is again turned to Dorra which teaches it is known to include a sensor for causing activation of a dispensing mechanism (col. 9, ln. 50 – 52). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a sensor capable of communicating with the dispenser mechanism of McNally to automatically dispense the fluid upon detection of a user as evidenced by the teachings of Dorra mentioned above. Such a modification would be an improvement over the device of McNally by ensuring that only an appropriate amount of fluid is dispensed to prevent over-dispensing. 
 Under the modification in view of Dorra, there is a step of activating the sensor such that it communicated with the dispenser mechanism (see Dorra col. 9, ln. 50 – 52).
Regarding claim 15, McNally shows the toilet seat further comprises a fluid container (23) capable of storing fluid; wherein the dispenser mechanism is capable of influencing the dispensation of the fluid from the fluid container; and wherein the method further comprises manually cleaning the top surface of the toilet seat (see McNally, col. 2, ln. 30 – 33).
Regarding claim 16, McNally shows a toilet seat (10) comprising a top surface (“upper surface”) and a first opening (100) on the top surface; a dispenser mechanism (15); a compartment (30) that houses the dispenser mechanism; a flow way (11) operably connected to the first opening; and wherein the toilet seat (10) is capable of being operably connected to a toilet (see hinge coupling in fig. 4). McNally fails to show the dispenser capable of receiving power from a power source. Attention is turned to Dorra which shows a dispenser mechanism coupled to a power source to automate the dispenser (col. 10, ln. 59 – 62). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the device of McNally to be capable of receiving power from a power source to automate the dispenser as is known in the art and evidenced by the teachings of Dorra mentioned above.
McNally fails to show the flow way comprises a first nozzle. Attention is turned to Dorra which shows a flow way having a nozzle (118) coupled to an opening (25) in a toilet seat surface. It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a nozzle operably connected to the opening of McNally to provide greater spray coverage when dispensing fluid as is well-known in the art and evidenced by the teachings of Dorra (see for example fig. 5A). Such a modification would be an improvement upon the device of McNally by providing more even coverage of the fluid dispensed to better clean the surface of the toilet seat.
McNally fails to show a sensor capable of communicating with the dispenser mechanism. Attention is again turned to Dorra which teaches it is known to include a sensor for causing activation of a dispensing mechanism (col. 9, ln. 50 – 52). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a sensor capable of communicating with the dispenser mechanism of McNally to automatically dispense the fluid upon detection of a user as evidenced by the teachings of Dorra mentioned above. Such a modification would be an improvement over the device of McNally by ensuring that only an appropriate amount of fluid is dispensed to prevent over-dispensing. 
Regarding claim 17, McNally shows further comprising a compartment door (31) that provides access to a dispenser mechanism (15).
Regarding claim 18, McNally shows further comprising a second opening (see side opening of compartment (30) covered by door/plug (31)) configured on a surface of the toilet seat other than the top surface (fig. 1).
Regarding claim 19, McNally shows further comprising a fluid container (23) capable of storing fluid.
Regarding claim 20, McNally shows wherein the flow way further comprises a first internal tubing member (11) operably connected to the first nozzle as modified by Dorra above.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McNally and Dorra as applied to claims 1 – 11 and 14 – 20 above, and further in view of US Patent Application Publication 2008/0060119 (hereinafter Pinizzotto).
Regarding claim 12, McNally shows a bottom surface but fails to show an opening on the bottom surface. Attention is turned to Pinizzotto which shows a toilet seat having a bottom surface having an opening (fig. 2, 3B) to access a compartment in the toilet seat. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to locate an opening on the bottom surface of the toilet seat in order to provide easy access to the compartment if a user so desired as evidenced by the teachings of Pinizzotto mentioned above.
Regarding claim 13, McNally fails to show further comprising an LED indicator. Attention is turned to Pinizzotto which shows including LED indicators to alert a user of various statuses of a toilet seat system (par. 52). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include an LED indicator to alert a user of various statuses of the toilet seat system as evidenced by the teachings of Pinizzotto mentioned above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 9,993,124. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the issued patent cover substantially the same invention of a toilet seat having a top surface, an opening on the top surface, a dispenser mechanism (“an internal fluid dispenser”), a power source, a compartment, a compartment door, a flow way with a first nozzle, a sensor, and a fluid container. It should be noted that a double patenting rejection is appropriate since the instant application is not related to a restriction requirement in the ‘124 patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 7,028,346 shows a toilet seat system having a fluid compartment mounted to the rear of the toilet seat for dispensing fluid onto a toilet seat for cleaning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754